AIA  
DETAILED ACTION
Status of Claims
This notice of allowability is in reply to the 4/14/22 amendment. 
Claims 1-20 are pending and allowable.

Allowable Subject Matter
Claims 1-20 are allowed. 	

Examiner’s Reasons for Allowance
101
The amendment in combination with other limitations form an ordered combination and integrated practical application. 101 withdrawn.
103
The closest prior art is Yamada (US 20170228775) in view of Bennion (US 20190114662) in view of Agassi (US 20070162501). In cited art and after further searching, Examiner was not able to find each and every limitation of the amended claims and 

creating, by the one or more computer processors, a requirement based on the retrieved information based on the machine learning, wherein the requirement comprises of building a desired feature and/or fixing one or more defects associated with the software application and identifying the one or more defects and/or the desired feature is based on web-crawling service on a plurality of web reviews left by customers; 
identifying, by the one or more computer processors, one or more vendors based on the requirement based on the machine learning; 
creating, by the one or more computer processors, the targeted advertisement aimed at an application owner based on the identified vendor from the one or more vendors based on the machine learning further comprises: 
searching, by the one or more computer processors, for the one or more vendors based on the requirements; creating, by the one or more computer processors, a bidding system requiring the one or more vendor to register and wherein the bidding system further comprises: 
a multi-factor variable utilized by the bidding system to determine relationships consisting of P, A, R, T and S, wherein variable P corresponds to owner of the software application, variable A corresponds to the software application, variable R corresponds to future requirements of the software system, variable T corresponds to tools and/or services offered by the one or more vendor and S corresponds to the one or more vendors; and 
other factors that influence the bidding system comprises of cost, time, and complexity; 
winning the bidding system by the identified vendor from the one or more vendors, wherein winning comprises of submitting the highest bid; 
launching, by the one or more computer processors, an advertisement campaign based on the created target advertisement; 
receiving, by the one or more computer processors, a notification from the application owner to provide at least one service associated with the identified vendor to meet the requirement of the software application; and 
modifying, by the one or more computer processors, the software application based on the requirement and 
validating that the modifications to the software application has been successfully completed by web crawling a plurality of positive reviews as feedback from the customers.

as well as the other unamended limitations.

Examiner tried to find art with a) all the limitations of the claim as it was before the amendment while showing b) the new limitations of the amendment, c) with references that can be reasonably combined d) without resort to hindsight bias. Examiner was unsuccessful. 
103 rejection is/are withdrawn. 
Double patenting resolved by terminal disclaimer

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BREFFNI X BAGGOT whose telephone number is (571)272-7154. The examiner can normally be reached M-F 8a-10a, 12p-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BREFFNI BAGGOT
Primary Examiner
Art Unit 3681



/BREFFNI BAGGOT/Primary Examiner, Art Unit 3681